MILLS, Judge.
Canty was charged by indictment with robbery while carrying a deadly weapon, a knife. He pled guilty as charged. He was informed and understood that he could be sentenced up to life imprisonment. A factual situation was elicited that supported the charge and the plea. Canty acknowledged his guilt. The trial court found Canty guilty of the charge of robbery while armed with a knife as alleged in the indictment. The court imposed a 99-year sentence. The written judgment and sentence state in part, “having entered a plea of guilty to the crime of robbery,” Canty is adjudged guilty and sentenced to 99 years imprisonment.
Canty contends that the factual situation elicited by the Court does not support the charge. The record reflects to the contrary.
Canty further contends that neither the Court’s finding of guilt after the guilty plea nor the written judgment and sentence clearly states that he was guilty of robbery while armed with a deadly weapon. The record reflects to the contrary as to the first contention. The record supports the last contention but it is only necessary that the judgment and sentence be amended to add after the word “robbery”, the words “while carrying a deadly weapon, to wit: a knife.” Tadlock v. State, 343 So.2d 961 (Fla. 1st DCA 1977).
Affirmed with directions for the entry of a correct judgment.
BOYER, C. J., and McCORD, J., concur.